Gina K. May
                                      Certified Shorthand Reporter
                                          Hays County Court at Law
                                      712 S. Stagecoach Trail, Suite 2292
                                          San Marcos, Texas 78666
                                                 512.393.7630
                                            gina.may@co.hays.tx.us
             {___________________________________________________________}


In Re: COA No. 3-15-00489-CR                                                 August 21st, 2015
       Trial Court No. 100080


Mr. Kyle,

This letter is to inform you that payment arrangements have not been made regarding the Reporter’s
Record in the above-numbered cause. For this reason, the Reporters’ Records that are due from Ms.
Lori Schmid, CSR, and myself will not be filed on the due date of September 28th, 2015.

Thank you,



Gina K. May, CSR

County Court at Law

Hays County Government Center
712 S. Stagecoach Trail, Suite 2292
San Marcos, Texas 78666
Office: 512.393.7630
Fax: 512.393.7633